DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brink [US 2009/0295260] in view of Hunger et al., [US 3,207,421].  Brink teaches of a medical supply cabinet (100), comprising: a door (102); a removable liner (130) attachable to the door (fig. 4a); the removable liner, on a first side (front facing side – as shown), having a plurality of pouches (133’s).  Brink teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, but does not show associated codes used to identify a medical supply associated with a pouch as prescribed by applicant.  Hunger is cited as an evidence reference for the known use of a removable liner (10) having a first side (fig.2) with a plurality of transparent pouches (20) and associated machine readable codes (viewed as the numbers 1, 2, 3 etc.,) on the first side of the removable liner being located on the removable liner so as to be only visible when the medical supply (deemed to correspond to any medical article or small article placed within the pocket – note figs. 2 and 3 for instance) is removed from the associated pouch to provide a redundant mechanism to enable accurate identification of which medical supplies have been depleted.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the Brink so as to include transparent pockets with associated indicia in view of Hunger because this arrangement would enhance the versatility of Brink’s device by allowing a user of the cabinet to readily identify contents within the pouches and/or the lack thereof, as attributed by the associated indicia (aspect of the reminder device) as dependent upon the needs and/or preferences of the user.  As to claim 3, the position is taken that the similarly claimed features (cabinet, door, liner & codes / graphics) have adequately been mapped within the above rejection and therefore a redundant mapping of the features is superfluous. 
Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brink and Hunger et al., and further in view of Hunckler [US 3,220,788].  The prior art teaches applicant’s basic inventive claimed cabinet as outlined previously, including the liner having a second side (opposite side), but the prior art does not show codes / graphics associated with containers located within the cabinet on the second side in order to provide redundancy to when the containers have been depleted.  As to this concept, Hunckler is cited as an evidence reference for the known use of a cabinet (11) having containers (13) where one side (34) includes indicia to identify items associated with the container, while the opposite side (37) includes indicia identifying items associated with the container that have been depleted.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art device so as to incorporate indicia along the second side of the liner relating to items contained within the cabinet in view of Hunckler’s teaching because this arrangement would help to notify a user that stocked items associated with a container in the cabinet are depleted As to claim 4, again, the position is taken that the similarly claimed features (cabinet, door, liner & graphics) have adequately been mapped within the above rejection and therefore a redundant mapping of the features is superfluous.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various supply cabinets, doors with pocket assemblies and identification systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
April 22, 2021

/James O Hansen/Primary Examiner, Art Unit 3637